 

Case 2:21-cv-00067-Z Document 81 Filed 07/21/21 Pagei1ofi PagelD 2718

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
ILED

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS JUL 21 2021
AMARILLO DIVISION
CLERK, U.S. DISTRICT COURT
THE STATE OF TEXAS, et al., § BA any
§
Plaintiffs, §
8
v. § 2:21-CV-067-Z
§
JOSEPH R. BIDEN, JR. et al., §
§
Defendants. §
ORDER

Before the Court is Plaintiffs’ Motion to Exclude Evidence or, in the alternative, Require
Production of Witnesses for Live Testimony (ECF No. 80). By the Motion, Plaintiffs aver that
Defendants are “attempt[ing] to backfill a glaring omission from their own previously filed
administrative record and to derail the final trial on the merits set for tomorrow.” Jd. at 2. Defendants
are ORDERED to file a responsive brief by today, July 21, 2021 at 5:00pm (CT).

SO ORDERED.

July wu. 2021.

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 
